DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities: undefined abbreviations in the claims.  Claims 1-15 recite abbreviations such as “GPS” and “LoRA”.  The claims do not show what “GPS” and “LoRA” stand for.  Appropriate correction is required.  For the purpose of prior art examinations, claimed GPS is interpreted as “Global Positioning System” and “LoRA” is interpreted as “Long Range technology”.

Allowable Subject Matter
Claims 1-15 are allowable over prior arts.
The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features as required in the currently allowed claims.
Claim 1 recites the following features.  
“A method for adjusting packet length, executable by a mobile device, wherein the mobile comprises a plurality of reference points defined according to a movement area thereof and connects to a server via a network, the method comprising: calculating a first reference point currently closest to the mobile device; comparing a current 
The closest found references includes Ayoub (US 2020/0107264), Takahashi (US 2018/0321387) and Tohriyama (US 2020/0225044)
Ayoub discloses the use of shortened GPS coordinates (paragraph [0046]) representative of the “brief GPS data” of claim 1.  Takahashi discloses the use of multiple reference points.  Tohriyama discloses detecting new landmarks, which is similar to the claimed feature of “determining a second reference point”.
Ayoub, Takahashi and Tohriyama do not disclose the claimed features of  “determining whether a second reference point has been uploaded to the server; determining whether the first reference point is identical to the second reference point if the second reference point has been uploaded to the server; uploading the first reference point to the server if the first reference point is not identical to the second reference point; uploading the first reference point to the server if the second reference point has not been uploaded to the server; and uploading the brief GPS data to the server”.  Claim 1 is therefore found to be allowable over prior art references.  Claims 2-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claims 1-15 as shown above..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	The Examiner attempted to call the Attorney of Record on 01/27/2021 and 01/28/2021 to resolve the issue prior to the preparation of the instant Office Action but was unable to reach the Attorney.  A Quayle Action is therefore generated.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.